     Case 2:20-cv-01192-SPL-JZB Document 100 Filed 06/11/21 Page 1 of 3



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Nicholas D. Acedo, Bar No. 021644
     Ashlee B. Hesman, Bar No. 028874
 3   Kevin L. Nguyen, Bar No. 027870
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 4   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 5   Telephone: (480) 420-1600
     dstruck@strucklove.com
 6   rlove@strucklove.com
     nacedo@strucklove.com
 7   ahesman@strucklove.com
     knguyen@strucklove.com
 8   Attorneys for Defendants-Respondents Sheriff
     Paul Penzone and Maricopa County
 9
10
                              UNITED STATES DISTRICT COURT
11
                                      DISTRICT OF ARIZONA
12
     Jason Fenty, et al.,                                 NO. 2:20-cv-01192-PHX-SPL (JZB)
13
                                Plaintiffs-Petitioners,   DEFENDANTS-RESPONDENTS’
14                                                        NOTICE OF SERVICE
                   v.
15
     Sheriff Paul Penzone, et al.,
16
17                          Defendants-Respondents.

18
19          NOTICE IS HEREBY GIVEN that on June 11, 2021, undersigned counsel for
20   Defendants-Respondents served Plaintiff-Petitioners’ counsel with the following document
21   electronically:
22          1.      Defendants-Respondents’ First Supplemental Response to Plaintiffs-
23   Petitioners’ First Set of Interrogatories.
24
25
26
27   ///
28   ///
     Case 2:20-cv-01192-SPL-JZB Document 100 Filed 06/11/21 Page 2 of 3



 1        DATED this 11th day of June, 2021.
 2                                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC

 3
                                          By /s/ Ashlee B. Hesman
 4                                           Daniel P. Struck
                                             Rachel Love
 5                                           Nicholas D. Acedo
                                             Ashlee B. Hesman
 6                                           Kevin L. Nguyen
                                             3100 West Ray Road, Suite 300
 7                                           Chandler, Arizona 85226
                                             Attorneys for Defendants-Respondents
 8                                           Sheriff Paul Penzone and Maricopa County
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
     Case 2:20-cv-01192-SPL-JZB Document 100 Filed 06/11/21 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on June 11, 2021, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4                 Casey Arellano                carellano@acluaz.org
                   Allison Ozurovich             allie.ozurovich@dechert.com
 5                 Benjamin M. Sadun             benjamin.sadun@dechert.com
                   Brian Raphel                  brian.raphel@dechert.com
 6                 Ethan Sanders                 ethan.sanders@stinson.com
                   Jared G. Keenan               jkeenan@acluaz.org
 7                 Lawrence J. Wulkan            Larry.wulkan@stinson.com
                   Leah Watson                   lwatson@aclu.org
 8                 Olga Akselrod                 oakselrod@aclu.org
                   Patrick Andriola              pat.andriola@dechert.com
 9                 Shari R. Lahlou               shari.lahlou@dechert.com
                   Somil Trevedi                 strivedi@aclu.org
10                 Timothy Ly                    timothy.ly@dechert.com
                   Corene T Kendrick             ckendrick@aclu.org
11                 Victoria Lopez                vlopez@acluaz.org
12         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
13   System:
14         N/A
15                                                    /s/ Ashlee B. Hesman
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
